IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2008
                                     No. 08-20047
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk
JEFFRY PENDER

                                           Plaintiff - Appellant
v.

BARRON BUILDERS & MANAGEMENT CO

                                           Defendant - Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CV-01635


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Our jurisdiction on appeal is limited to the district court’s denial of
plaintiff-appellant’s second post-judgment motion. Pender v. Barron Builders,
Order, No. 08-20047 (May 28, 2008). The district court granted the defendant’s
motion to dismiss plaintiff’s claims for failure to abide by the court’s rules and
for want of prosecution. See FED. R. CIV. P. 41(b). The plaintiff filed an initial
motion for reconsideration and relief from judgment pursuant to Rules 59(e) and
60. After the district court denied his motion, the plaintiff filed a second motion
for reconsideration. The district court then denied the plaintiff’s second motion


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
for reconsideration. We now review this denial of plaintiff’s second motion for
reconsideration.
      We review the denial of plaintiff’s second motion for reconsideration under
an abuse of discretion standard. LeClerc v. Webb, 419 F.3d 405, 412 n.13 (5th
Cir. 2005). “A motion to alter or amend judgment must clearly establish either
a manifest error of law or fact or must present newly discovered evidence. These
motions cannot be used to raise arguments which could, and should, have been
made before the judgment issued. Moreover, they cannot be used to argue a case
under a new legal theory. A district court abuses its discretion if it bases its
decision on an erroneous view of the law or on a clearly erroneous assessment
of the evidence.” Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005) (internal
quotations and citations omitted). The plaintiff did not present any newly
discovered evidence with his second motion for reconsideration. The district
court dismissed plaintiff’s claims for want of prosecution and failure to abide by
court rules based on several instances of plaintiff’s discovery abuse and non-
compliance with court orders. The plaintiff’s second motion for reconsideration
does not clearly establish any manifest error of law in respect to the district
court’s determination. We therefore cannot conclude that the district court’s
second denial of plaintiff’s motion for reconsideration was an abuse of its
discretion.
      For the foregoing reasons, the district court judgment is
      AFFIRMED.




                                                                                2